REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 9-20, 22-35, 37-48 and 50-60 are allowed.
Claims 1, 14, 29, 42, 57 and 58-60 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly performing, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources, wherein the set of resources are released upon one or more conditions satisfying a threshold; and determining that the set of resource are unused for a threshold number of transmission occasions, wherein the conditions satisfying the threshold comprises at least the set of resources being considered to have been released by the base station based at least in part on the determining.
	It is noted that the closest prior art, Kim et al. (US 20180234941) shows supports GFCB uplink transmission receives SI including GFCB resource information from gNB at operation, the GFCB resource information includes a time pattern, a frequency resource, a transport format.
	It is noted that the closest prior art, Ryoo et al. (US 20190166553) shows RRC
connection management for low power of a terminal for transitioning from an idle state to a connected state, grant-free  used as an RRC pre-configuration-based RRC connection access control operation after determination of to permit low-power preference or/and service delay.
	However, Kim et al. and Ryoo et al. fails to disclose or render obvious the above underlined limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IQBAL ZAIDI/Primary Examiner, Art Unit 2464